DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed 10/28/2021 and 11/3/2021 are entered and fully considered.
Response to Arguments
	The amendments to claim 1 define the composition of the curable resin film as 150-800 parts by mass epoxy and thermal curing agent to 100 parts by mass polymer component. Applicant points out that the NISHIMURA reference teaches the resin composition at [0021]-[0029]. Based upon the reference applicant concludes that the composition can load the thermosetting component (epoxy and thermal curing agent) at about 0 to 1900 parts by mass per 100 parts by mass elastomer (polymer component). The claimed range is 150-800 parts by mass thermosetting component with respect to 100 parts by mass polymer component (elastomer). The examiner notes that the reference teaches a range of loadings for the thermosetting components that is broader than the claimed range and overlaps the claimed range. Although the reference does not teach the claimed range the overlapping range is considered prima facie obvious, MPEP 2144.05.I.
	The examiner further notes that the examples use 115 parts by mass thermosetting component to 100 parts by mass elastomer. However, the prior art may be relied upon for all that it contains, not just the examples, MPEP 2123.I.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over FUKASAWA et al. (US 2001/0003049) in view of NISHIMURA et al. (JP 2006-303119; citations to machine translation).
Regarding claims 1 and 4, 
	FUKASAWA teaches a method of sealing bump electrodes with a resin layer such that the electrode ends are exposed abstract. After sealing the substrate 16 is cut into semiconductor elements 11, abstract. The semiconductor elements are wafers [0297] which have circuits formed thereon [0294]. The electrodes 12 (convex) that are sealed with resin 13 has exposed ends revealed by pealing film 30 as shown in Figs. 6-7. The compression molding causes the resin to flow between the electrode bumps but prevents the resin from forming on the top surface of the bump. The resin can be provided as a resin sheet 51 and placed (attached) over the electrode bumps 12 [0374] and Fig. 15. The resin is heated and melted to form the resin layer 13 with exposed bumps 12, [0020]. The resin used is thermosetting such as epoxy [0285] and is therefore curable.
	The reference teaches applying a resin sheet to seal a semiconductor wafer with electrode bumps but does not teach the properties of the resin film (protection film). However, NISHIMURA teaches a thermosetting sheet resin for sealing a semiconductor device with holes that surround the periphery of the element abstract. The resin film is melted when laminating [0017]-[0018]. At the time of filing the invention it would have 
NISHIMURA does not teach the claimed ratio of thermosetting component (epoxy and curing agent) to polymer component (elastomer). However, NISHIMURA teaches a thermosetting sheet resin for sealing a semiconductor device with holes that surround the periphery of the element abstract. The resin film is melted when laminating [0017]-[0018]. The NISHIMURA reference further teaches the composition can load the thermosetting component (epoxy and thermal curing agent) at about 0 to 1900 parts by mass per 100 parts by mass elastomer (polymer component) [0021]-[0029]. The claimed range is 150-800 parts by mass thermosetting component with respect to 100 parts by mass polymer component (elastomer). The examiner notes that the reference teaches a range of loadings for the thermosetting components that is broader than the claimed range and overlaps the claimed range. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use the resin of NISHIMURA as the resin in FUKASAWA as a simple substitution of curable sealing resins. Although the reference does not teach the claimed range the overlapping range is considered prima facie obvious, MPEP 2144.05.I.
Like the FUKASAWA reference, the cured properties of the sealing resin are not disclosed in NISHIMURA. However, in determining the properties of the cured resin film, the examiner considers applicant’s specification to determine materials that result in those properties. Applicant’s specification describes a polymer component (A), and a thermosetting component (B), curing accelerator (C), and filler (D). In comparison, [0020]. The elastomer is considered a polymer component. The epoxy is the thermosetting component, and the accelerator and filler correspond to applicant’s disclosed accelerator and filler. Accordingly, when using the same composition it is reasonable to expect the same properties to be found when curing the resin sheet.
	In addition, although the reference does not expressly teach a combination of components that will result in the claimed probe tack test when cured. However, at the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art change the loadings of different elements in the composition to achieve a desired physical property, MPEP 2144.05.II. All of the different combinations of material loadings taught in NISHIMURA are considered prima facie obvious which is expected to include compositions that have the claimed probe tack test properties.
Regarding claims 2 and 6,
	NISHIMURA teaches the resin sheet is heat cured [0045].
Regarding claim 8,
	NISHIMURA teaches that the elastomer can be a rubber or silicone resin [0028].
Regarding claim 9,
	NISHIMURA teaches the epoxy can be bisphenol F type [0021]. In addition, the epoxy systems are described as bisphenol A novolac resin [0023].
Regarding claim 10,
	NISHIMURA teaches using filler at 0-60% by weight of the resin composition [0026]. The reference does not teach using the claimed range of 7-60% by mass. 
Regarding claim 11,
	FUKASAWA teaches a peeling step Figs. 6-7 occurs after the sealing step [0325] that occurs in the mold Fig. 5. The molding includes heating which causes the thermosetting resin to harden [0367]. Accordingly the removal of the support 30 occurs after the curing of the curable resin.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over FUKASAWA et al. (US 2001/0003049) in view of NISHIMURA et al. (JP 2006-303119; citations to machine translation) further in view of in view of TOYODA et al. (US 2014/0008821).
Regarding claim 5,
	FUKASAWA teaches providing a sealing resin to a substrate but does not teach a grinding step. However, TOYODA teaches that back-grinding can be performed with a sealing process to reduce the thickness of the final product [0005]. At the time of the invention it would have been prima facie obvious to one of ordinary skill in the art to grind the substrate of FUKASAWA to provide a thinner product. The references do not expressly teach the grinding between the heating and curing step. However, the result of the grinding is the same regardless of its order in the process and changing the order of steps is considered prima facie obvious, MPEP 2144.04.IV.C. The timing of the step is not considered critical because there is no support for it in the disclosure as described above.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over FUKASAWA et al. (US 2001/0003049) in view of NISHIMURA et al. (JP 2006-303119; citations to machine translation) further in view of HAYASHI (US 2017/0165940).
Regarding claim 12,
	The references teach sealing a wafer by attaching a resin film and polymerizing followed by pealing a support layer. The references do not teach incorporating an interlayer between the support layer and the sealing resin. However, HAYASHI similarly teaches a method of laminating a resin film onto a substrate by polymerizing a resin layer and peeling a support layer [0091]. The reference further teaches that the “peelibility” can be improved by incorporating a release layer between the support and resin film [0093]. At the time of filing the invention it would have been prima facie obvious to include a release layer between the support and resin layer of FUKASAWA to improve the peelibility of the support.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN MURATA/Primary Examiner, Art Unit 1712